Seventy years have passed since the United Nations was founded, after the most disastrous war in history. In the wake of that war, the noble declarations of the United Nations raised hopes for a common peaceful future, based on universal values, social justice and respect for human rights. Much has been achieved since. But, regrettably, the vision of the founders of the Organization is far from being fulfilled.
Today we are witnessing a vast humanitarian crisis, unprecedented movements of displaced people and an increase in poverty, violence, extremism and human
24/55 15-29658

01/10/2015 A/70/PV.22
rights abuses. Nevertheless, the big question for us is not to identify the challenges we face. The peoples of this world know very well what they face every day. This great Organization was established to answer the big question: how do we deal with those challenges on the basis of our shared values of the Charter of the United Nations?
Unfortunately, as the years go by, we seem to be returning not only to the same problems, but to the same old failed recipes that fostered those problems in the first place. That is why the biggest challenge we face today is an existential one: whether to continue with the same old recipes of social exclusion, political fragmentation and economic aggression, or to try to reclaim our future step by step, with confidence but also with the ability to learn from our mistakes. Allow me to refer to the efforts of my own country in confronting three specific crises in the past few years.
Like many other countries, Greece was hit hard by the 2008 economic crisis, due to the structural weaknesses of its economy and its high debt and budgetary deficits. Yet the neoliberal recipe we and other European countries were called to implement came at a devastating social cost and contributed to deepening the economic and fiscal crisis rather than curing it. We lost 25 per cent of our gross domestic product (GDP), our debt to GDP ratio grew to 180 per cent, unemployment reached 27 per cent and the migration of graduates to European countries accelerated.
We faced a firm commitment on the part of some to the idea that Greece must exit the eurozone, or that the institutional and structural reforms we need must be combined with tough austerity measures and welfare and wage cuts. After many months of negotiation, Greece agreed to a new stabilization programme that includes reforms in our public administration and in the pension and tax systems and gives us the opportunity to stabilize our economy by creating the foundation for a necessary reprofiling of our debt.
Unfortunately, at the same time, it imposes measures further burdening both society and the economy. Those measures should have been avoided. We needed and still need to struggle step by step to claim a growth agenda rather than an austerity agenda, to protect the most vulnerable members of society and distribute tax burdens justly; and to link the development of the economy and the restoration of confidence to the need to restructure our debt.
How familiar does that sound to others in the Assembly? How many times since the 1970s have countries in the developed and, more recently, in the developing world struggled when facing exactly those problems — problems that concern not just their weaknesses, but the recipes they are given to deal with them? We have to realize that we need a global financial and economic system oriented to fostering national growth strategies and our post-2015 development agenda. We have to discuss the issue of debt restructuring in all competent forums, including this one, in connection with developing growth strategies, not austerity strategies.
Another regional European crisis where Greece is at the forefront is the recent unprecedented migration flows. Since the beginning of the year, more than 300,000 people, mostly from Syria, Iraq and Afghanistan, have entered the country with the goal of transiting to Western European countries. Greece, like all other European countries, was taken aback by that development. Nevertheless, the people of Greece showed their solidarity by providing food and shelter to the refugees. In cooperation with the European Union and other international organizations, we are doing everything we can to manage those flows in an effective and humane way, by improving reception facilities and identification procedures, as well as by setting up hotspots to facilitate relocation.
Nevertheless, for some, the only way to deal with that challenge is to build walls higher, to repel migrants by force, or to ensure that they remain someone else’s responsibility, as far away as possible. We do not believe that the future of Europe or the future of our world can be built with ever-higher walls, or children dying at our doorstep. Neither can we forget that many of our ancestors were refugees and migrants. We cannot allow racism and xenophobia to destroy our common principles.
In the United Nations framework, we have to build the necessary mechanism for resettling people from countries neighbouring Syria, while also supporting those countries directly in hosting refugees and dismantling trafficking networks. That resettlement mechanism, together with the existing relocation mechanism in Europe, will give hope to those people, discouraging them from trusting traffickers. Furthermore, we have to increase support for frontline European States, such as Greece, in their effort to manage those flows.
15-29658 25/55

A/70/PV.22 01/10/2015
Greece is also at the centre of a third security crisis, one that causes this refugee crisis. We are at the heart of a triangle of destabilization, with Ukraine to the north and the conflicts in Libya and in the Middle East to the south-west and south-east. Located in that unstable environment, Greece has been striving to bolster regional security. It supports all efforts promoting peace and stability. Nevertheless, again we hear some who insist that we should embark on unilateral initiatives without considering their prospects and consequences, or leave the conflicts to be settled by themselves, without contributing to stabilization or reconstruction.
Yet those are exactly the mistakes that brought us here in the first place. We do not have the luxury to make foreign policy choices without examining in advance what their consequences will be. In Syria we must act decisively in favour of reconciliation and a political solution that will lay the ground for the Syrian- led democratic transition, foreseen in the Geneva Communiqué. In that regard, we support initiatives aimed at engagement with all relevant international and regional actors. In Libya, we fully support the United Nations efforts, and we welcome the successful completion of negotiations and political dialogue last week. Furthermore, we believe that the Middle East peace process is of key importance for the region. A new momentum for a solution must be promoted, with a view to the creation of a State of Palestine on the basis of the pre-1967 borders, with East Jerusalem as its capital, that coexists peacefully with Israel.
Concerning Ukraine, we support its territorial integrity, independence and sovereignty within its internationally recognized borders. We appreciate the efforts of the Normandy Contact Group and the conciliatory role of the Organization for Security and Cooperation in Europe in avoiding a vicious circle of militarization in the region, And we call on the signatories of the Minsk agreements to implement the agreements in full.
We are also deeply concerned about the rise of jihadism, which must be dealt with decisively and comprehensively.
Beyond the crises I mentioned, Greece attaches particular importance to engagement with its immediate neighbourhood. There also it is important to foster new initiatives rather than remain trapped in the dead-ends of the past. I spoke of the need to avoid constructing walls. And truly it is shameful that for the last 41 years — the same number as my age — Cyprus
has remained divided. Today more than ever, and in light of the instability in our region, it is important that the momentum be grasped for a mutually acceptable, just, viable and comprehensive solution to the Cyprus issue, based on the relevant United Nations resolutions and on Cyprus’s membership in the European Union, to the benefit of all the people of Cyprus — Greek and Turkish Cypriots — as well as all other communities.
In that context, I would like to underline Greece’s full support for the intercommunal talks, held under the leadership of President Anastasiades and the head of the Turkish Cypriot community, Mr. Akıncı. I firmly believe that any real and lasting solution will have to eventually deal with the international issue of security, the cancellation of the anachronistic treaties of alliance and of guarantee and the withdrawal of all foreign troops, including the troops occupying the northern part of this island.
As a regional player keen on promoting security in the region, Greece has been making steady efforts to improve cooperation with Turkey. We have done so through a wide range of initiatives, including the promotion of our dialogue on confidence-building measures. Full respect for good-neighbourly relations and international law by Turkey, as well as a just and viable solution to the Cyprus issue, remain preconditions for the full normalization of Greek-Turkish relations.
In the Western Balkans, we promote robust bilateral relations and a commitment to the region’s European perspective. Greece has stepped up efforts towards the settlement of all differences in the region, among them the issue of the name of the former Yugoslav Republic of Macedonia. We have proposed a pragmatic settlement framework aimed at reaching an agreement and an agreed set of confidence-building measures that provide us with an opportunity to further enhance bilateral cooperation and trust.
People all around the globe are striving to achieve a better future for themselves and their children. People in my country are struggling every day, with pride and dignity, to overcome crises and regain hope. Even in their most difficult moments, they are assisting those more in need, those fleeing conflict zones. Even in their most difficult moments, they are asserting their democratic right to choose their own fate. That is a daily example of people insisting, even under the most difficult conditions, on their basic humanity and democratic rights. That example should guide us in taking the necessary steps towards a safer, just and

prosperous world for ourselves and future generations to live in.
